Sogniek, Judge.
Janice H. Hanley brought suit against Southern Trust Insurance Company to recover damages to an automobile under the homeowner’s policy issued to her by Southern Trust. The trial court granted Southern Trust’s motion for summary judgment and denied Hanley’s motion for partial summary judgment. Hanley appeals.
Appellant’s vehicle, a 1970 Pontiac GTO, was in storage on a concrete pad without a battery or current registration when it was destroyed by a falling tree. The provisions of appellant’s policy with appellee excluded property damage coverage to “3. motorized land vehicles except those used to service an insured’s residence which are not licensed for road use.” The policy also provided a definition of “motor vehicle” as “5. ... a. a motorized land vehicle designed for travel on public roads or subject to motor vehicle registration. A motorized land vehicle in dead storage on an insured location is not a motor vehicle.”
We affirm the trial court’s grant of summary judgment to appellee and the denial of appellant’s motion for partial summary judgment. “Construction of a contract is a matter of law for the court. [Cit.]” Duenas v. Bence, 174 Ga. App. 80, 82 (3) (329 SE2d 260) (1985). Although appellant’s GTO (while in dead storage) was not a “motor vehicle” under the policy, the GTO by policy definition remained a “motorized land vehicle.” Contrary to appellant’s argument, the exclusion of appellant’s GTO from the “motor vehicle” class does not act to remove the GTO from the general exclusion in the policy as to “motorized land vehicles.” Since it is uncontroverted that the GTO did not fall within the stated exception to “motorized land vehicle” as provided by the insurance policy, appellant’s automobile was not subject to coverage under the policy issued by appellee. See Dueñas, supra. Determination of this issue renders it unnecessary for us to address appellant’s remaining enumerations of error.

Judgment affirmed.


Birdsong, P. J., concurs. Carley, J., concurs specially.